Name: Commission Implementing Regulation (EU) NoÃ 780/2011 of 4Ã August 2011 derogating from Regulation (EC) NoÃ 1122/2009 and Regulation (EU) NoÃ 65/2011 as regards the reduction of the amounts of the aid for late submission of single applications in relation to mainland Portugal for 2011
 Type: Implementing Regulation
 Subject Matter: regions and regional policy;  economic policy;  Europe;  cooperation policy;  communications;  agricultural policy
 Date Published: nan

 5.8.2011 EN Official Journal of the European Union L 202/34 COMMISSION IMPLEMENTING REGULATION (EU) No 780/2011 of 4 August 2011 derogating from Regulation (EC) No 1122/2009 and Regulation (EU) No 65/2011 as regards the reduction of the amounts of the aid for late submission of single applications in relation to mainland Portugal for 2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 91 thereof, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (2), and in particular Article 142(c) thereof, Whereas: (1) Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (3) provides, in its Article 23(1), for reductions to be applied in the case of late submission of an aid application as well as documents, contracts or declarations which are constitutive for the eligibility for the aid. (2) According to Article 8(3) of Commission Regulation (EU) No 65/2011 of 27 January 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1698/2005, as regards the implementation of control procedures as well as cross-compliance in respect of rural development support measures (4), Articles 22 and 23 of Regulation (EC) No 1122/2009 apply mutatis mutandis to payment claims under Title I of Part II of Regulation (EU) No 65/2011. (3) Portugal has implemented a system of single aid application which covers, pursuant to Article 19(3) of Regulation (EC) No 73/2009, several support schemes. In particular, applications for single payment scheme under Title III of Regulation (EC) No 73/2009, applications for ewe and goat premiums under Article 35 of Commission Regulation (EC) No 1121/2009 of 29 October 2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof (5) and certain applications for aid granted under Regulation (EC) No 1698/2005 form part of the single application. (4) In accordance with Article 11(2) of Regulation (EC) No 1122/2009 and Article 8(1) of Regulation (EU) No 65/2011, Portugal has fixed 15 May of the application year as the latest day until which single applications for 2011 can be submitted. As regards single applications including an application for the ewe and goat premium, Portugal has, in accordance with Article 35(2) of Regulation (EC) No 1121/2009, fixed 30 April of the application year as the latest day until which applications for the ewe and goat premium for 2011 can be submitted. (5) In accordance with Article 22 of Regulation (EC) No 1122/2009, where the latest date for the submission of an aid application or any supporting documents, contracts or declarations under Title II of Part II of Regulation (EC) No 1122/2009 is a public holiday, a Saturday or a Sunday, it shall be deemed to fall on the first following working day. It follows that in 2011 single applications can be submitted at the latest until 16 May 2011 which is the first working day following 15 May 2011. More specifically as regards single applications including an application for the ewe and goat premium, such applications can be submitted at the latest until 2 May 2011 which is the first working day following 30 April 2011. (6) Article 6 of Regulation (EC) No 1122/2009 requires Member States to ensure that agricultural parcels are reliably identified and requires the single application to be accompanied by documents identifying the parcels in order to enable the implementation of the control system. (7) In response to deficiencies related to the identification of agricultural parcels, which were regularly detected in the past, Portugal implemented an Action Plan in liaison with the Commission. This commitment includes in particular the update of the Land Parcel Identification System (LPIS) in Portugal. (8) In relation to the implementation of these commitments, Portugal has increased its administrative capacity to receive aid applications and, compared to 2010, anticipated the starting date to receive aid applications to 1 February 2011. (9) However, Portugal has experienced exceptional circumstances in its administration of the single applications for 2011 as far as Mainland Portugal is concerned. In particular, due to a delayed finalisation of the photo-interpretation of 1 800 000 parcels by an external contractor, the LPIS could not be updated in line with the envisaged timetable. Farmers were thus only provided with the updated information about the parcels as of 21 February 2011. (10) Given the existing technical capacity in Portugal, which had already been enlarged in anticipation of the implementation of the Action Plan, this situation has affected the ability of applicants to submit single aid applications for Mainland Portugal within the time limits provided for in Article 11(2) of Regulation (EC) No 1122/2009 and Article 35(2) of Regulation (EC) No 1121/2009. (11) These difficulties are reinforced by the fact that the application procedure in Portugal is particularly time-consuming given the corrections of reference parcels boundaries which need to be carefully checked by farmers following the update of the LPIS. Abiding by the deadlines of 16 May 2011 and 2 May 2011 respectively is therefore particularly difficult, given the overall context of the Action Plan and the engagements taken by Portugal to improve its integrated administration and control system. (12) It is therefore appropriate not to apply the reductions provided for in Regulation (EC) No 1122/2009 on grounds of late submission of single applications in respect of those farmers who created their single applications for Mainland Portugal in the electronic application system at the latest by 16 May 2011 or, in the case of the ewe and goat premium at the latest by 2 May 2011, and who finalised and submitted their application at the latest 14 calendar days after 16 May 2011 or, respectively, 2 May 2011. (13) Similarly, by way of derogation from Article 8(3) of Regulation (EU) No 65/2011 and in respect of payment claims in relation to Mainland Portugal under Title I of Part II of Regulation (EU) No 65/2011, it is appropriate not to apply reductions on grounds of late submission of single applications which were created in the electronic application system at the latest by 16 May 2011 and were finalised and submitted at the latest 14 calendar days after 16 May 2011. (14) Since the proposed derogations should cover the single applications submitted for aid year 2011, it is appropriate that this Regulation applies retroactively. (15) The measures provided for in this Regulation are in accordance with the opinion of the Rural Development Committee and the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from Article 23(1) of Regulation (EC) No 1122/2009, in respect of the application year 2011, no reductions shall apply on grounds of late submission of single applications in respect of those farmers who created their single applications for Mainland Portugal in the electronic application system at the latest by 16 May 2011 and who finalised and submitted their applications at the latest 14 calendar days after 16 May 2011. 2. By way of derogation from Article 23(1) of Regulation (EC) No 1122/2009, where single applications for 2011 include an application for ewe and goat premium, no reductions on grounds of late submission of single applications shall apply in relation to that premium in respect of those farmers who created their single applications for Mainland Portugal in the electronic application system at the latest by 2 May 2011 and who finalised and submitted their applications at the latest 14 calendar days after 2 May 2011. Article 2 By way of derogation from Article 8(3) of Regulation (EU) No 65/2011, in respect of the application year 2011, no reductions provided for in Article 23(1) of Regulation (EC) No 1122/2009 shall apply in respect of payment claims in relation to Mainland Portugal under Title I of Part II of Regulation (EU) No 65/2011 on grounds of late submission of single applications if those applications were created in the electronic application system at the latest by 16 May 2011 and were finalised and submitted at the latest 14 calendar days after 16 May 2011. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 30, 31.1.2009, p. 16. (3) OJ L 316, 2.12.2009, p. 65. (4) OJ L 25, 28.1.2011, p. 8. (5) OJ L 316, 2.12.2009, p. 27.